 600DECISIONSOF NATIONALLABOR RELATIONS BOARD'Continental Insurance CompanyandAmericanCommunicationsAssociation,CommunicationsTradeDivision,InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Cases 2-RC-14651and 2-RC-14679 (formerly 22-RC-3696)February 1, 1968DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND BROWNUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, aconsolidated hearing was held before Hearing Of-ficer Raymond P. Green.Pursuant to the provisions of Section 3 (b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Thereafter, the Employer and the Petitioner filedbriefs in support of their position.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.Questions affecting commerce exist concern-ing the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Employer is engaged in all phases of thesale and `service of casualty, property, and life in-surance throughout the United States and Canada.Its home office is located in New York City, NewYork. Regionally, the Employer operates throughnine departments, each one servicing a differentgeographic area of the United States and Canada:the Eastern, Metropolitan New York City, Middle,Southeastern,Buckeye,Western, Southwestern,Pacific, and Canadian departments.The Metropolitan New York City departmentconsists of three branch claims offices locatedwithin 25 miles of each other: New York City,Huntington, and White Plains.The Middle department consists of nine branchclaims offices: Newark and Perth Amboy in NewJersey;Baltimore,Maryland;Charleston,WestVirginia;Washington, D. C.; and Allentown, Har-risburg, Pittsburgh, and Philadelphia, Pennsylvania.With respect to the Metropolitan department, inCase 2-RC-14651, the Petitioner seeks a unit con-169 NLRB No. 85listing ofall claimsadjusters, examiners, and in-vestigators (herein called adjusters), and also thesupervising adjusters in the New York City branchclaims office. The Employer contends, initially, thatthe only appropriateunitis one that should also in-clude the other two branches of the Metropolitandepartment, Huntington and WhitePlains.With respect to Case 2-RC 14679, the Petitionerseeks two separate units of adjusters and supervis-ing adjusters, one at the Employer's Newark, NewJersey, and the other at its Perth Amboy, New Jer-sey, claims office, both in the Middle department.The Employerarguesfor a combined unit of all ninebranch claims offices in the Middle department.All, nine departments perform basically the samefunctions:sellinginsurance policies and settlingclaims. Each department is headed by a departmen-talmanager with overall responsibility for the Em-ployer's business within his territory. At the branchoffice level there is a branch manager with twinresponsibilities.He reports to the manager of hisdepartment and also to an official at the home officein charge of his particularoperatingfunction. At theMetropolitan New York City department, HenryGregory is the departmental manager. He is alsothe head of the New York City branch claims of-fice.The other two branch offices are headed bybranch claimsmanagerswho report to Gregory inhis capacity as departmentmanager.In opposing the unit sought by Petitioner in Case2-RC-14651, the Employer contends that the smal-lest relatively autonomous unit of its claims struc-ture is composed of claims employees from all threebranches making up the department. It argues thatthe centralized control exerted over White Plainsand Huntington by thesame personnelas exercisecontrol of the New York City branch office com-pels this conclusion. This control, the Employer ar-gues,ismanifested in various ways. Thus, one oftheEmployer's exhibits reveals that betweenNovember 4, 1966, and May 11, 1967, supervisorsfrom the New York City office in their departmen-tal capacity made 40 full-day visits to the other twobranches. These visits were primarily for the pur-pose of improvingclaimsprocessing proceduresand occasionally would include the settlement ofcertain claims. These visits, however, represent no'more than a normal degree of departmental supervi-sion over the activities of a subordinate body. Onewould expect this degree of supervision to be exer-cised by any regional office over a district office.As evidence of employee interchange, the Em-ployer presented evidence that out of a group of ap-proximately 110 claims employees in the threebranches there have been about 40 nonpromotionaltransfers since 1960. Most of these transfers, how-ever,were permanent and not temporary in-terchanges; and the few temporary interchangeswere virtually all to a World's Fair branch whichwas set up for a specific purpose and for a limitedtime. CONTINENTAL INSURANCE COMPANY601The Employer relied heavily on the fact thatclaimsof a certain category, arising at the branchoffices and denominated DCO reporting claims, arecloselysupervisedbypersonnelfrom theMetropolitan department headquarters. The branchoffice places what is called a reserve on each claimthat it receives. DCO claims are thoseclaims inwhich the estimated liability, the reserve, exceedsa certain stated amount. The department headquar-ters keeps a separate file on all DCO claims. Therecord reveals that the non-DCO claims far exceedDCO claims both numerically and in moneys paid.All such non-DCO claims are handled exclusivelyat the branch office levels. Therefore, it is quiteclear that, in the vast majority of claims processedto conclusion, the branch offices are in completecontrol.It is true, as the Employer contends, that suchpersonnel policies as hiring, firing, and the grantingof raises are quite centralized, and final authority inthese areas resides in the person of DepartmentalManager Gregory. It appears, though, that the in-itiation of all such actions occurs at the branchlevel, and they are generally approved.Although the Employer's claims operations areperformed with a substantial degree of centralizedcontrol and coordination, we nevertheless do notagreethat these attributes of company structure aresufficient to defeat the appropriateness of aseparate bargainingunitcovering the New YorkCity branch claims office. Notwithstanding the cen-tralization in certain areas, it appears clear to usthat the Employer's other two branch offices in theMetropolitan Department are, to a large extent,separate entities. They are responsible directly andindividually to the department head. Their claimsprocessing activities are, to a substantial degree,performed subject only to the supervision of thelocal branch manager who is responsible for day-to-day operations.As indicated above, the greatmajority of claims are settled exclusively by thebranch claims office.We have also noted theabsence of any significant amount of temporary in-terchange among nonsupervisory personnel amongthe branch offices. There is likewise no evidence ofany uniformity of wage structureamongthe threebranches.In view of the above facts, we are of theopinionthat the Employer's New York Branch office pos-sesses sufficient autonomy and separate identity tomake it an appropriate unit for collective bargain-ing.We see no warrant here for departing from ourcustomary position in such cases.'As we observed inUticaMutual,a factuallysimilar case, "Neither the fact that the regional of-ficesmerely implement centrally promulgated poli-cies, nor the fact that the home office performs avariety of services in support of regional operations,nor the fact that the actual activities carried on inthe regional offices are to an extent duplicated, con-trolled, or assisted by the home office, defeat theseparate identity of the Employer's branch ...claimsoffices." The Employer's other arguments insupport of its contention for a departmental unithave been considered but do not appear to be meri-torious.In Case 2-RC-14679, many of the same con-siderations control in determining whether Newarkand Perth Amboy in the Employer's Middle depart-ment are separately appropriate for collective-bar-gainingpurposes. The record shows that each ofthese branches is separately autonomous in itsoperations.Neither reports to the other; there isseparate supervision and virtually no employee in-terchange.In view of the foregoing, we find that a unitlimited to the New York City branch office of theEmployer is appropriate for collective-bargainingpurposes; and that two separateunitslimited to theNewark and Perth Amboy, New Jersey, branchclaimsoffices are appropriate for collective bargain-ing.We now examine the Employer's contention thatsupervisory adjusters should be excluded from anyappropriate units as supervisors within themeaningof the Act. The Petitioner, although conceding thatcertainnamed individualsaresupervisors,neverthelessmaintainsthat the supervisory ad-justers are not supervisors within the meaning ofthe Act.2In the New York City branch office there are (ex-cluding the stipulated supervisors) 13 supervisoryadjusters. Of this number 12 are in the bodily injurysection, and one is in the physical damage section.The other sections contain no supervisory adjust-ers.3The branch office contains approximately 43adjusters, 6 compensation examiners, and 5 com-pensation investigators.The dispute over the supervisory status of super-visory adjusters centers primarily on the bodily in-jury section where 12 of the 13 supervisory ad-justers are located. Seven of these supervisory ad-aAs we noted inUtica MutualInsuranceCompany,165 NLRB 964,"Since Section 9(b) specifically recognizes the validity of the plantwideunit, the Board has long held that a unit confined to a single manufacturingplant of a particular employer is presumptively an appropriate unit....Moreover, where a district office in the insurance industry possesses therequisite autonomy, the Board has considered such office as the analogueof the single manufacturing plant."See, e.g.,Metropolitan Life InsuranceCo (Woonsocket, R. 1.),156 NLRB 1408. The Employer's reliance onState Farm Mutual Automobile Insurance Co.,158 NLRB 925, appearsto be misplaced.State Farmis clearly distinguishable, as the record in thatcase revealed that day-to-day supervision was exercised on a divisional,multioffice rather than a branch office basis, and that the various claimsoffices lacked sufficient autonomy to be separately appropriate.zWe accept the stipulation reached in Case 2-RC-14651 that certainnamed individuals are supervisors within the meaning of the Act.3The New York City branchoffice contains the following sections:bodily injury,physical damage, workmen's compensation, fire loss, bur-glary, and subrogation. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDjusters each have three adjusters assigned to them,and one has two adjusters assigned to him. Of theremaining five supervisory adjusters,two handle"foreign"claims and do not have any adjusters per-manently assigned to them.Theymay, however, as-sign work to any adjuster in the office.One othersupervisory adjuster plans to retire soon and has nomen assigned to him while he completes his pendingcases.Anothersupervisory adjuster is new and willshortly be assigned adjusters.The only remainingsupervisoryadjuster,located in the physicaldamage section,performs essentially the same workas his counterparts in the bodily injury section.For all relevant purposesthe Newarkand PerthAmboy officesare similarly structured,althoughPerth Amboyis too small to be divided into sec-tions.We are of the opinion that all of the supervisoryadjusters in dispute are supervisors within themeaning ofthe Act.4We are aware that the label"supervisor"in itself is not controlling in decidingthis issue.We have long held that supervisorystatus is determinedby theactual duties perform-ed.5However,it is not necessary to show that anindividual has all the indicia of supervisory authori-ty; it need only be shown that an individual pos-sesses one or more of the indicia listed in the statu-torydefinition to bring him within the scope of thatdefinition.6The recordis clear that the supervisory adjustersresponsibly direct thework of theadjusters as-signed to them.When a claim is receivedby the of-fice, it first goes to a supervisory adjuster whoestablishes a "reserve"for the claim.He then as-signs it, using his discretion, to any of the adjustersassigned to him.At thistime the supervisory ad-juster gives directions to the adjuster with respectto what he wants done in connection with the claim.These instructions are often detailed.The adjustersare expected to comply with the instructions giventhem and failure to do so may result in disciplinaryaction.Further,in any case which requires a settlementin excess of an adjuster's settlement authority, it isnecessary to secure the approval and authorizationof the supervisory adjuster. Regardless of the ad-juster'sopinion on the value of the claim, thejudgment of the supervisory adjuster is controlling.7It appears to us that the nature of the directionexercisedby thesupervisory adjusters is of aresponsible rather than a routine nature. Thus,although the amount of'actual direction performed4We are, however, unable to adopt the Employer's contention that allregular adjusters should be excluded from the unit because they aremanagerial employees.We reach this result for the reasons set forth inLumberman'sMutual CasualtyCo. of Chicago,75 NLRB 1132.5Cooke & Jones,Inc.,146 NLRB 1664.6Clark-O'Neill, Inc.,147 NLRB 370.by a supervisory adjuster will vary depending onthe experience and skill of the adjusters and thevalue of the claim,the supervisory adjuster is ulti-mately responsible for all the cases assigned to him.The evidence before us reveals that often whendirecting the settlement of an important case, thesupervisory adjuster will independently establishthe most appropriate course of action and will thenrequire the adjuster to proceed in accordance withthat judgment.These directions appear to be muchmore than ministerial or routine in nature.In addition to their power to responsibly directwork,supervisory adjusters also have the power to,and do in fact,effectivelyrecommend raises andpromotions.Gregory testified in this connectionthat he"can't possibly review all of the files that areassigned to each one of these men[adjusters], andIhave to rely upon the supervisory adjuster'srecommendations, because he is more intimately in-volved on a daily basis,as contrasted to my periodicreview."Further,Petitioner concedes that in late1965Gregoryindicated to the supervisory ad-justersthat theycould and should make suchrecommendations.NotwithstandingPetitioner'scontention that these recommendations are nolonger solicited,the transcript is replete with exam-ples of recently written recommendations placed inthe adjuster'spersonnel file and which have beenfavorablyacted upon.Both in the areas of work direction and effectiverecommendation of personnel action,the same fac-tors which lead us to conclude that supervisory ad-justers possess these powers in the NewYork Citybranch appear to be equally present in Newark andPerth Amboy.8The question of whether supervisory adjusterspossess any of the other indicia of supervisorystatus set forth in theAct isin sharp dispute. How-ever,in view of our foregoing conclusions,we neednot resolve these credibility issues. It is clear thatsupervisory adjusters possess at least two substan-tial indicia of supervisory status, and this is suffi-cient to exclude them from the unit.There remains for consideration only thequestion of whether Lillian Simmons is a claims ad-juster and hence to be includedin the New YorkCity unit.We find that Simmons is an office clericaland therefore should not be included in the unit.On the basis of the foregoing and the entirerecord in this case,we find thatthe following con-stitute units appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct.In this regard it is pertinent to note that,where adjusters generallyhave about$250 in settlement authority,the settlement authority of super-visory adjusters is substantially higher,generally ranging between $2,500and $3,500.6Unlike New York Citywhere the practice was for written recommen-dations for salary increases to be submitted,in these two branches it ap-pears that such recommendations were madeorally. CONTINENTAL INSURANCE COMPANY(1)All New York Citybranch claims adjusters,examiners,and investigators,excluding office, cler-ical,managerial,confidential,and professional em-ployees, and guards, supervisory adjusters, andother supervisors as definedin the Act.(2)AllNewark branchclaims adjusters, ex-aminers, and investigators,excluding office, cleri-cal,managerial,confidential,and professional em-9Election eligibility lists,containing the names and addresses of alleligible voters in the respective units, must be filed by the Employer withthe Regional Director for Region 2 within 7 days from the date of thisDecision and Direction of Elections.The Regional Director shall makethese lists available to all parties to the elections No extension of time to603ployees, and guards, supervisory adjusters, andother supervisors as defined in the Act.(3)All Perth Amboy branch claims adjusters,examiners,and investigators,excluding office, cler-ical,managerial,confidential,and professional em-ployees, and guards, supervisory adjusters, andother supervisors as defined in the Act.[Direction of Elections 9 omitted from publica-tion.]file these lists shall be granted by the Regional Director except in extraor-dinary circumstances.Failure to comply with this requirement shall begrounds for setting aside the election or elections whenever proper objec-tions arefiledExcelsior Underwear Inc.,156 N LRB 1236